..; - ._.
                                                                                      ,.
                                                                                                  ‘;




           OFFICE   OF THE    ATTORNEY      GENERAL         OF   TEXAS

                                 AUSTIN




                                                        lli OOlMli48t4for                   ‘~
                                                             h~tavar~ roa aot
                                                          t th &9zwOl ol*o-
                                                          ioh be would have
                                                          18 tivh mk4naad
                                                      ) ot muxor, ~uaaaxtola4
                                              St     aux eplrrloa ?xptMthr           rto-




                             uld .aot onte~ apon the duties of                 the   of-
                              m Janueql, 1OU. Eo oennobdo 80 at
                             I iaeligible madoannot qualify. You ark
                              Strlotly lp mk irbey8mwt rorw trap
on otffor he dear a&nil         oonnot hold* Ab,bh4 a48t ha aoa oaly
nllaqulab any olalw thurrtoe
            km~0~6r, ur. fhnoi~        we not eroo~a             to th4 orriO         Of
county   attorney   bcaouse tie did   not   rewiva      I   fbjoxlty      of   thr   vote8
oast at t&r enaraf, elratloa. Allen VI* a35bOF, lie                      Tex. se, 10
S. w. (84) &,  Oplaloa Q-WB-A   by thi8 deprrtcw&
Eoaorable       Bud Martin,      pnur S


            k   oountp attorney is olooted for 0 term 0r two
yrrar~ only.      -Sootloa Zl, Artlalo 8, Conetltutlon oi Taxae.
          Err Saaelag~e   term Of ofiio4 a8 00uat ottormy
oxplro& two pare otter January 1, 1939.           ArtI alo 119SBa,
Vamon~e Aaaotatod Civil Statut6er           X0 my, however, ooa-
time    to perform tho dutlos    of suah offloo until his euooees
8OZ io OhOted     al OpFOiattd   all6 QUdlifidd.     ~eotlon 1’1 of
Artlolr   16 or tho Coactitotlon     of Tvrae~ hrtlolcr 10, Revised
Clvll Statutes oi Teixee.
            Artiolo      8365, RovlWl Civil Statutor oi Texoe wfth
rvepeat to       ttis   power of the oommlsoioasre* oollrt to 411 va-
aanaloo     ti oertoin        oouaty otriora,    providesi

            Wm oourt aball          have poser    to fill      vaoaaoloe
     in   the     0rti0e ora      * *‘* oounty    attomty       * 6 *
     Suah vooonalee shall be illlsb   by a majority vota
     of the wabtre   of oaid eowt,   prorent sad votlz&
     aad tht ttret  Oho8en eball hold orrlor twit11 the
     next genarsl olootioa.*

        mart tho e00tm0       ot the oasoe of Stat4 va* taooh,
64 Tax. 4fx?~ Tola VI xlepper    198 E. WCWilt and D4nloon vo.
state, 61 5, W, (&I[ 1010, tl le 0~ oplnloa that          t&rn UPS a
vosrnoy  in tbe oft100 of oouaty attorn        of tlpeoob&   Ooanty
on January 1, 1961, rltb Mr. Saarlng      t 1 0 lnou&orif    ooatiau-
1% to pertorm the duties              of the ofdo.      la virtw        0) SrotJoa
19 oi Artfole           16 of the Coastltutlon     ad       Artlele   16 of the
Statutes.


        In the Cook@ oaeo ltwm       hold Watt  a vaosnor oen br
onatod by the tldotloa     oi on6 allSlble  to hold thm ofiioe,
end his iallure  to quelli?    has bma lxprwisly6sold~U.~       Por-
tal!&&& to an oiiloor   holdfna; over, the Courts er%bc *the right
    Bononblr, Bud Xertla, pago S


    of the orfloer +bo thou hoi over 18 br euftwanoe, rothtr
    than smla any latrlaelo title to the Qrr1oe.-
               Tha oeee of Tamvu* Hopper lavo2vod e trot lltuatloa
    w!lwe  8 o o ua tyo o r a d8o lo
                                   wo aeonor tlk o tmd
                                                     ettha @ulwal
    llootloll.   The ootwt sold:
               9 * l   * Tbr *       rgw4ln~      uoetlon to bo dr-
         ~tcrralned
                  irt Woe appo22ent 05% Ptied          to hold over
         for another tre year*, OTwoe there            8 vrotaoy in
         the  orfloo      or oouatyo~alomr           for prrolaot
         l&l* S?
               "Our aplaten      L   thot thorn wee 8 veoanoy Sn
:        tba    orrltmof oouaty       otmale5lomr    for that prrohot
         within the mtanlag of wtlolo            E&40, Revleod       Stator
         tie e&we quoted, of the *xplxatlon    or up 116x&** . .
         fd    two ymre~ rrrvloo, by xwaeon of the r eilure
         to ,rleot 4 ooaalrrlono~ for that proolnot at the
         goarrrllleotion in aal& N think ~Shlmvlw cot
         oorb with tto eottled 02iey oi our etnte           Con-
         etltutloa raetrietlag      t ii8 duration at th* tame
         at o?Pior, es provldeb in the ,ertlolee of the Cow
         etltutioa.anA statate quote&          A hold!n& twwd     the
         two ymrs would be b ruSemum, ‘rather than tzloa,
         say latrlxwle tltlo k the otflm The wetlon ha@
         fzw ueat2 boa the sub oat oi j&o162 Leetigaticm,
         end\oe. &*a        oosrelos i!e dkyraonnt      et tQigloa in
         otbtr  jurl8diotlono.      A rwleu OS tile v8tlooe ho2d-
         -8      and tb     rm*oIII &v*lr uould k ot llttlr’veku.
         Wo are of the opl&x~ that, rhU0 the vo
          reseated        without em’ qwklify$Bg      test  %~~~i""
         & es ?btSoSo our oourte ior 6eolsion            tJ4 eoonr in
         ~thle et&a lm eov+tal o8eee hsto l e~tbllrbed rin,
          olplee that tlx the rule of oonrtzwtiao end %ttr-
          ~~~~:~tll~~~o~r~:~~~~~~~~:~~~
          oi this eta&t, already reiarnd to and quoted, w
          rmw to the 08808 of s3a40l; tr fork, fi hx. C1vl.l
         App. 693, 8d 8, We 85 saw             oaeo ~oertltlad      to   0upmw
         Court on orrtltloata         oi dirreemt on4 rfthawl  99 Te&
         wi5, 8U 8, Y. Uss)~          stat.  ex awl* mvrr 1. 8otlsa*
                                                                         .- _
                                                                                7




Honorable Bud h?artin, page 4


     64 TOX. 40. 10 Se IF. 302; Rlokford v. Cocke. 64
     Tax. 486   faobinson v. Stite ex ml. Eubank, - Zf3
     S, w. 56 B, ’ + +*
          In Denlson *a* State,      0ugre,   it warndoolureda
          “The 1sngua~s’If    rejected,    mid ofiloe   shall
     imaediatsl    bsoo%8 vaoant, and the governor rhall,
     without de 1 sy, mke rurtbar aominstions,        until 8
     oonflrllotlca   takes plsoe,*    olearly and by neoeassry
     lnpllostlon   denim to a nomIneo, who? oonilrmtlon
     hos bsen rajeotod    by the Sjenats, any: right what-
     ever to oooupy the offloe or to dIaahrrr$+, after
     such rojsotlon,     my Of’the dutlos thereof.
          “But,   EpFdlWlt oontcnds       thio E:roVfelon of the
     Conetitution    does not ap;lly b thS instant           oam be-.
     oaum there was In 0ontemplatIon          of law, no *v’ao-
     oxtoy* for the raeaon that th8 Inoutxbent of suoh of-
     rlao, under ertiole      16, seotlon 19, of the oonatltu-
     tlon, and artlole     16, R. 8.. hold@ over~~tI$O;~
     moobay       18 eppolnted and quallrler,
     fg.yon    s tern of ottfoe expired ox Pebm&               18,
             Them 16 ooasidorabla        oonfliat    of deofslon
     in tie varloue state8 a@ to rhethsr the axplretlon
     ot axi Inou?3bsat9e tern of oftioe       0rast.m a vaohnoy
     in the orfit!* in question.        The holdlngr in the oar-
     four oourtr on thir queetfon raat In lar 0 1psamre
     upon the wording or the partlouler           Const f tutlone
     and~atatutss    Involved.    .%e 46 Cow. 3. 969         and oriaes
     olted; 22 Rawle C. L. 558; Annotations In 4& L. RI A.
     (N. 8.) 1eoe.     The guestion,     however, la this rtats
     16 foreoloaed.     There born been turnlbhed us a oop~
     ot en opinion by Attorney       Oeneral B. 3. Looasy giv-
     en to Hon. Jams Z. Fergueon, whlls Governor, on
     irobruery 10, 1919, on IQots       slmost ldantioel       with
     those of the ease fit bar, whfmdn, in an .sble end
     sxtanuiva oonslfieratlon     of this question,         the Govar-
     nor war advieed that upon the explrotion             ol the tsra
     or en iqqoIntlv0     oftloe,   for the purposcfi ot nczilzq
     the lnowbont’s     auooO88or therein,        a vaoenoy e xlated
     within the mcsenlng or aaatlon 12 0r rrt?cle 4 or the
tioaorable     Ml ldertln,~;ogs 5



          aonstitution.   888 t&8. Atty.   %A.   1916-lul6, pe
                 Thl8 ocnaltuabon ia oloarlp   rutalned by the
          ,“k    oi Ton vc Xleppor  (Tax. Oiv. kp ) 198 3.
          we Pel (writ          ref.))    Euddox vm Tork,     EP’¶‘.%a OirU,
          hpp. a%%, 64 9. II. %I %%I Id.,    96 5%~. t9S, 66 6.
          W. llss; ztitr;to
                          ve             Oatha,
                                     84 Tax. 48, 19 SL,&30%.
          308 4100, 46 0. Jt 960~ Zh ra rdviaory
          to bvstxor,  611 PIa+ 434; 6fZ S4h 863e  ,M OE. R* A.
 abf       (tie E.]~-066;        Ht&8    Vt   rhOOh&) 168 x0. 66, 14 %     VI
          lasf Stats v. willima 83% Rot %68( &%l 8. ICe64,
          19dan. CQS, 1006. Thlr qu88tioq wan oono~uaIvcl~y
          dl8pcwd            of wo think ir? tt!Q KlJ;~cr cd@, aad ~8
          prataralt           f-her dl8?tm8Icrnat it,h@re. * * !*
            It le our O&OA      gtiat    the &tbbmpt~ cilestlenbf an
iaatiffiblo permon.to an offioe      ia: ctrlotly  enalr&r to th8 sb-
88noa of an &5OtiOA     --*Iti 8h8 'PONVI* t%OpWr tyi80,end to
tto prinolp i QB invoked in tis DshLon oa8* a8 well a6 th5 a00k0
oa8s, touOhlnQ tha qw8tiOn OC a vaoanoy           1A orrioe.
                At .reId    by the Eugrame     Oowt -in tke &ok8 oa8bt ‘Thf8
view looorde         with tba rettlod     yolioy OS our Btote Constitution,
napeotiag   t       be 4urat10n OP thm term8 or dfio*.*
                   It   ir    thimiom     the   opinion   Of tblrr dapertzent that.
there     oxlrts'rrtthI8 gin8 8 *aowoy                in th8 oWlam or oountf at-
tOl'A*r   Of   Llgraoab QOuntr,          uithln th? &mrvi8V Of ht-tisle        ZS!%
whioh my       k        Wli4     b$ appolntreunt br the Oo~&8si~+8t
                                                         oou&
or the eounty,.pmwi.nt  to‘tia8pravloions or suoh rtatr?ta. we
&n8h!b,$6%~ uoAtind0 t0 ~EfOFOI bhttdtlbi88Oi the Offi   OatiL
th. rpgol:h6ant 16,a6&6 6Z4 CM eypOint6. ha8 qoellilad iortb
OiriOOe

                                                               YOGtm very tray



    FIRST ASSISTANT
    ATTORKEY GENERAL